Title: To George Washington from John Blair, 3 May 1758
From: Blair, John
To: Washington, George



Sir
Wmsburgh May 3d 1758.

Col. Tayloe, Col. Lee & Col. Geo. Mason have strongly recommend to me Mr French Mason, the Bearer, for an Ensigns Commission in your Regiment, which the late Promotions they hope will make room for, after your Volunteers. They assure me he is a young fellow of Integrity & Spirit, & has a small Fortune that might well support him in no despicable way; so it is not necessity, but a Zeal for his Country’s Cause, draws him into the Field, where they are confident he will behave so as to merit approbation.
I told them I had yesterday by Jinkens sent you Six blank Comissions for that purpose, which you had promised to fill up wth a just regard to justice & the Rules of War; but as I hear you have only two Volunteers to provide, I should be glad if you

could find room for this hopefull young man so powerfully recommended. I am Sir Your most Obedt humble Servt

John Blair.

